Citation Nr: 1106306	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 1989, 
for a rating of 60 percent for herniated nucleus pulposus with 
sciatica.

2.  Entitlement to an effective date earlier than May 10, 1989, 
for a total disability rating for compensation based upon 
individual unemployability.

3.  Entitlement to a rating higher than 10 percent before May 10, 
1989, for a herniated nucleus pulposus with sciatica.

REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in October 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Procedural History and Other Preliminary Matters 

In rating decisions in March 1990 (claim for increase) and in 
July 2000 (total disability rating), the RO denied the claims and 
the Veteran appealed the adverse determinations to the Board.  In 
March 2001, the Veteran appeared at a hearing before a Member of 
the Board, who is no longer at the Board, and a transcript of the 
hearing is in the Veteran's file.   In April 2001, the Board 
remanded the claims for additional development.  In a decision in 
August 2002, the Board denied the claim for increase.  The 
Veteran then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2004, the Veterans Court 
granted a Joint Motion of the parties, the Secretary of VA and 
the Veteran through counsel, and vacated the Board's decision and 
remanded the case for further development.  In August 2004, in 
accordance with the the Court's Order, the Board remanded the 
case to the RO for additional development. 

While on appeal in a rating decision in October 2005, the RO 
granted a 60 percent rating for the service-connected herniated 
nucleus pulposus with sciatica and granted a total disability 
rating for compensation based upon individual unemployability, 
each effective May 10, 1989.  The Veteran appealed the assigned 
effective dates for the claims. 
 
The claim for increase for a rating higher than 10 percent for a 
herniated nucleus pulposus with sciatica before May 10, 1989, is 
REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In a rating decision in May 1983, the RO denied the claim for 
a rating higher than 10 percent for a herniated nucleus pulposus 
with sciatica; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights in May 
1983, he filed a notice of disagreement, but after the statement 
of the case was issued, the Veteran did not file a substantive 
appeal, because the Veteran failed to perfect the appeal, the 
rating decision became final by operation of law based on the 
evidence of record at the time.

2.  On March 6, 1985, the Veteran filed a claim for increase for 
his service-connected herniated nucleus pulposus with sciatica; 
in a rating decision in April 1985, the RO denied the claim for 
increase, but the rating decision was not a finally adjudcuiated 
claim and the claim for increase remained a pending claim until a 
rating decision in March 1990. 

3.  Befor May 10, 1989, the herniated nucleus pulposus with 
sciatica did not result in pronounced impairement with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief. 

4.  Before May 10, 1989, the 9

2. 1.  By a rating decision in October 2005, the RO increased the 
rating for herniated nucleus pulposus with sciatica disability to 
60 percent, effective May 10, 1989, the date of receipt of a 
claim for an increased rating for herniated nucleus pulposus with 
sciatica disability, and awarded the Veteran total disability 
based upon individual unemployability, also effective May 10, 
1989.



4.  Herniated nucleus pulposus with sciatica disability does not 
result in persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc based on the evidence of record at the 
time from March 6, 1984 to May 10, 1989.

5.  From March 6, 1984 to May 10, 1989, the Veteran's only 
service connected disability was herniated nucleus pulposus with 
sciatica disability rated at 10 percent, which does not meet the 
minimum schedular percentage standards for a total disability 
rating for compensation based upon individual unemployment.



CONCLUSIONS OF LAW

1.  By operation of law, the failure to advise the Veteran of his 
procedural and appellate rights resulted in the rating decision 
in April 1985 was not final and the Veteran's claim for an 
increased rating, filed on March 2, 1985, remained open.  
38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. §§ 3.104, 19.25, 20.302 
(2010).

2.  The criteria for an effective date earlier than May 10, 1989, 
for the 60 percent rating for service connected herniated nucleus 
pulposus with sciatica disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

3.  The criteria for an effective date earlier than May 10, 1989, 
for total disability based upon individual unemployability have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16(a) (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided post- adjudication VCAA notice by letters, dated 
in February 2000, May 2001, June 2004, and April 2006.  The 
notice included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the symptoms had 
increased.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  
Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statements of the case, dated in December 2006 and 
November 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, VA records, records from private medical caregivers, and 
afforded the Veteran a VA examination in April 1983, March 1985, 
July 1989, March 1999, November 1999, and March 2005.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

Before the current effective date of May 10, 1989, the RO had the 
following evidence:

Service treatment records that show the original injury occurred 
in January 1967 with low back pain that radiated down over the 
left leg.  The diagnosis was lumbago with sciatica and the 
Veteran was placed on physical profile.  

In August 1971, the Veteran sought treatment for VA due to the 
sudden onset of an episode of back pain with bilateral leg pain, 
left worse than the right.  At that time, his range of motion of 
the back was 25 to 50 percent in all directions and tender to 
palpation over the left sacroiliac region and the left sciatic 
nerve.  When he was asymptomatic, the Veteran could do anything 
physically.  The diagnosis was sciatica, left greater than right, 
of uncertain etiology.  After treatment, his symptoms lessened 
and he was released from medical care.

In October 1971, the RO issued a rating decision granting service 
connection for sciatica, left greater than right, of uncertain 
etiology and awarded 10 percent.  

The Veteran submitted a claim for an increased rating in December 
1979 and submitted the records of private physicians Drs. T. J. 
O. and Dr. W. G, who treated the Veteran for low back pain in 
November 1976, September 1978, and May 1979.  By history, the 
Veteran suffered from recurrent low back and leg pain.  The 
records for the September 1978 injury indicate that prior EMG 
studies were negative.  The Veteran improved and he was allowed 
to return to work by December 1978.  The diagnosis was L5 
radiculopathy.  He reinjured the back again in May 1979 and after 
receiving treatment, was allowed to return to work in September 
1979.  

In January 1980, the RO denied the claim for an increased rating 
for lower rating for sciatica disability (herniated disc).    The 
letter accompanying the decision informed the Veteran of his 
appellate rights.

In May 1980, a private physician, Dr. A. L .G. wrote a letter 
that the Veteran has a definite herniated nucleus pulposus at the 
L5-S1 level.

In February 1983, the Veteran filed a claim for an increased 
rating submitting only a one sentence letter from his private 
physician, signature illegible, indicating he had been treating 
the Veteran for low back pain and the Veteran should be re- 
evaluated.  X-rays indicated there were no abnormalities or 
fractures.  A separate letter from Dr. A. L. reported a diagnosis 
of a definite herniated nucleus pulposus.  

The Veteran underwent both a VA neurologic and orthopedic 
examination in April 1983 and the neurologic examiner noted the 
Veteran had an obvious limp favoring his left lower extremity.  
He had pain radiating from the left hip to his all the way down 
to his left foot.  Neurologic examination appeared normal except 
for testing the strength of the foot muscles because, with 
dorsiflexion of the left foot; he has severe radicular pain which 
is a common occurrence with tension in the sciatic nerve.  He 
described averaging 4 episodes of acute pain a year in which he 
is unable to work for a two month period.  When he finally does 
have remission, the pain remains but he is able to work.  There 
was not any clear cut evidence of weakness, but the Veteran 
stated he may drag his left foot in the morning until he can 
ambulate better.  In the orthopedic examination, the Veteran's 
range of motion was forward flexion was to 80 degrees.  Extension 
was to 10 degrees.  Lateral flexion, right and left, was to 25 
degrees and rotation, right and left, was to 20 degrees.  The 
combined range of motion was 180 degrees.  

In May 1983, the RO issued a rating decision titled "deferred or 
confirmed rating decision."  It continued the 10 percent award 
for sciatica.  The decision included the finding of a herniated 
nucleus pulposus.  The letter accompanying the rating decision 
informed the Veteran of his appellate rights and the Veteran 
expressed disagreement with the decision in June 1983.  After the 
RO issued a statement of the case in July 1983, however, the 
Veteran failed to perfect his appellate rights by filing a 
substantive appeal and the May 1983 rating decision became final.  
38 C.F.R. §§ 19.32, 20.302.

There is no correspondence from the Veteran which, even when 
liberally interpreted, can be construed as a claim, formal or 
informal, for increase for the rheumatic heart disease until 
March 6, 1985. 38 C.F.R. §§ 3.155, 3.160(c)

On March 6, 1985, the RO received from the Veteran a new claim 
for an increased rating with a one sentence letter from Dr. K. M. 
G. who stated the Veteran had low back and left leg pain and left 
leg weakness and that he had evidence of L5-S1 disc disease.  

In March 1985, the Veteran had a VA examination where he 
described low back pain that has gradually worsened over time. In 
the prior year, he had six episodes of back pain where he has had 
to stay in bed. Pain radiated to the lateral and posterior 
aspects of both legs, predominately the left leg.  He experienced 
numbness in the left heel in the morning and dragged his left leg 
when walking which the examiner observed.

Examination revealed mild muscle spasm and limitation in all 
directions because of the pain.  He could raise his left leg 30 
degrees and his right leg 60 degrees.  The examiner could not 
assess muscle strength due to pain in both legs, but there is 
left leg atrophy from the knee down.  The left leg also 
demonstrated a decrease in sensation in the left L5-S1 
distribution.  Knee jerks were present and the examiner stated 
there may be a slight decrease in the left ankle jerk.  The 
diagnosis was a herniated nucleus pulposus at the level of L5-S1.  

On April 5, 1985, the RO issued a rating decision again entitled 
"deferred or confirmed rating decision."  It continued the 10 
percent rating for service connected sciatica, left greater than 
right, of uncertain etiology.  The letter accompanying the rating 
decision highlighted the determination but the file does not 
contain an explanation of the Veteran's appellate rights.

The next document in the claims file from the Veteran was a claim 
for an increased rating on May 10, 1989.  

A VA examination occurred in July 1989 where the Veteran now 
reported he now had intermittent right leg pain in addition to 
the left but exacerbated by prolonged working or standing.  He 
did odd jobs around town such as cutting grass but would need to 
recuperate the next day.  Forward flexion was 55 degrees, 
extension was 5 degrees and bilateral lateral flexion was30 
degrees.  He had a marked right paraspinal spasm greater than the 
left. X-rays showed arthrosis from L3 to S1 and a decrease in 
height of disc space at L4-L5 and L5-S1.  The diagnosis was an 
old herniated nucleus pulposus with continued symptomatology and 
sciatica.  The examiner concluded the Veteran was severely 
incapacitated.

In June 1990, the Veteran reported to VA that his disability 
prevented him from full time work and had been told he was 
unemployable due to his history of flare- ups and absences from 
work. 

The RO issued a rating decision in March 1990, increasing the 
Veteran's disability to 20 percent and included notice of the 
Veteran's procedural and appellate rights.  It denied service 
connection for the herniated nucleus pulposus.  The Veteran 
expressed disagreement to this decision.

In December 1990, the RO issued a rating decision increasing the 
Veteran's service connected disability to 40 percent.  The 
effective date was the date the veteran had most recently filed a 
claim for an increased rating, that is, May 10, 1989.  The 
Veteran was advised of his procedural and appellate rights.  

The RO continued the 40 percent rating in a ratings decision 
dated in March 1999.

In July 2000, the RO denied the Veteran's claim for total 
disability based upon individual unemployability.  

In August 2002, the Board issued a decision regarding the 
evaluation assigned to the herniated nucleus pulposus with 
sciatica disability.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Veterans Court).  In April 
2004, the Veterans Court vacated the August 2002 Board decision 
and remanded the case for further development and to provide 
notice pursuant to the Veterans Claims Assistance Act of 2000.  

In August 2004, the Board remanded the case to the RO for 
additional development in compliance with the Court's remand.  As 
a result of the Board remand, the RO issued the rating decision 
of October 2005, which awarded the Veteran 60 percent for his 
herniated nucleus pulposus with sciatica disability and also 
awarded total disability based upon individual unemployability.  
Both awards were effective as of May 10, 1989, the date the 
Veteran filed an increased rating claim and that the evidence 
supported both a 60 percent rating for the herniated disc 
disability and total disability based upon individual 
unemployability.  

General Principles

A decision of a duly constituted rating agency shall be final and 
binding on all field offices of the Department of Veterans 
Affairs as to conclusions based on the evidence on file at the 
time VA issues written notification.  38 C.F.R. § 3.104

The effective date for a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The date 
of receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The exception to the rule allows for the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

The Board must look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, for 
benefits and then to all other evidence of record to determine 
the "earliest date as of which, the " disability is 
ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 
3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Analysis

As noted, the RO has rated the Veteran's neurological residuals 
of a herniated disc disability at 60 percent, at the maximum 
allowed for Diagnostic Code 5293.  The RO also granted total 
disability based upon individual unemployability effective the 
same date. 

The Veteran argues that he should be assigned an even earlier 
date, March 6, 1985, when he filed a claim for an increased 
rating.  In April 1985, the RO issued a rating decision that the 
Veteran argues was a deferred rating decision and there was no 
final rating decision of record adjudicating the claim.  He 
further argues the evidence establishes the criteria for the 60 
percent rating for his service connected herniated disc 
disability and that he is entitled to total disability based upon 
individual unemployability.  

The rating decision in April 1985 was not a "deferred" decision 
on rating the Veteran's disability, but rather, was labeled 
"deferred or confirmed" rating decision and in this instance, 
confirmed or continued the rating in effect at time.  The 
decision itself clearly indicated it was continuing the rate then 
in effect instead of deferring or waiting to a later date to make 
an adjudication.  

Furthermore, the cover letter accompanying the rating decision 
clearly informed the Veteran that his claim for an increased 
rating had been denied.  The Board therefore finds the RO did not 
make a deferred rating, but instead issued a ratings decision 
that fully adjudicated the claim before it, that is, continued 
the same evaluation for the Veteran's rating and denied his claim 
for an increased rating.  

The Board also notes, however, unlike other rating decisions in 
the file, while the Veteran was notified of the decision, there 
is nothing to indicate the Veteran was notified of his right to 
appeal and the procedural steps he needed to take.  38 C.F.R. 
§ 19.  The Board therefore finds this deficiency deprived the 
Veteran of the opportunity to appeal the decision and the April 
1985 ratings decision is not final because of this deficiency.  
38 C.F.R. § 3.104.

The remaining question is whether under 38 C.F.R. § 3.400(o)(2) 
it was factually ascertainable that an increase in disability had 
occurred within the 1 year prior to the March 6, 1985, date of 
receipt of the claim for increase, and May 10, 1989, the current 
effective date.  

The only evidence following the rating decision in 1983, and 
before the claim for increase received on May 6, 2009, was the VA 
examination in March 1985.  At that time, the Veteran reported 
approximately six episodes of pain per year requiring bed rest.  
He experienced numbness in the left heel, and his left foot 
dragged when he walked.  The Veteran had a mild muscle spasm and 
he had decreased motion and sensation.  The examiner reported 
that the left leg may have a slight decrease ankle jerk

Under Diagnostic Code 5293, the criteria for the next 60 percent 
rating were pronounced intervertebral disc syndrome with little 
intermittent relief from persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  38 C.F.R. § 4.71 
(Diagnostic Code 5293) (1985).  

The Veteran did describe intervertebral disc syndrome with little 
intermittent relief from persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and there was mild 
spasm.  The ankle jerk, though possibly diminished, was present 
and there were no other neurological findings.  Therefore, in the 
Board's view, the disability picture does not more nearly 
approximate the criteria for a 60 percent rating for the 
herniated nucleus pulposus with sciatica disability for the 
period from March 2, 1984 to May 10, 1989

As it is not factually ascertainable that the Veteran met the 
criteria for a 60 percent rating for the herniated nucleus 
pulposus with sciatica disability for the period from March 2, 
1984 to May 10, 1989, there is no basis for an effective date for 
a 60 percent rating before May 10, 1989.  Therefore, there is no 
factual or legal basis to assign an effective date before May 10, 
1989, based on an unadjudicated pending claim in March 1985.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For the above reasons, the preponderance of the evidence is 
against the claim for an effective date earlier than May 10, 
1989, for a rating of 60 percent for herniated nucleus pulposus 
with sciatica disability, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

As to total disability based upon individual unemployability, as 
the Veteran was not entitled to a 60 percent rating for his 
herniated nucleus pulposus with sciatica disability before May 
10, 1989, and had no other service connected disability during 
the time period in question, the Veteran does not the minimum 
schedular percentage requirements for a total disability rating 
for compensation under 38 C.F.R. § 4.16(a).  

The remaining question is whether under 38 C.F.R. § 3.400(o)(2) 
it was factually ascertainable that an increase in disability had 
occurred within the 1 year prior to the March 6, 1985, date of 
receipt of the claim for increase, and May 10, 1989, the current 
effective date.  That issue is addressed in the REMAND portion of 
this decision.  

Extraschedular Consideration

When a Veteran is unable to secure and follow a substantially 
gainful occupation by reason of a service-connected disability, 
but who fails to meet the threshold minimum percentage standards 
for a total disability rating of 60 percent or more for a single 
disability under 38 C.F.R. § 4.16(a), the claim may be referred 
to the Director, Compensation and Pension Service for an extra-
schedular consideration under 38 C.F.R. § 4.16(b).  While the 
Board does not have authority to grant an extraschedular rating 
in the first instance, the Board does have the authority to 
decide whether the claim should be referred to the VA Director of 
the Compensation and Pension Service for consideration of an 
extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.

There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe the 
disability level and symptomatology, then the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a greater 
evaluation for more severe symptoms. For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate. 
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

1.  An effective date before May 10, 1989 for a 60 percent rating 
for a herniated nucleus pulposus with sciatica disability is 
denied.

2.  An effective date before May 10, 1989 for total disability 
based upon individual unemployability is denied.





REMAND

As noted earlier, the Board has found that the rating decision in 
April 5, 1985 did not become final.  At that time, and until May 
10, 1989, his disability was rated at 10 percent.  The term 
"increase" as used in 38 C.F.R. § 3.400 means increase to the 
next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 
(1997).  Therefore, the remaining question is whether under 38 
C.F.R. § 3.400(o)(2) it was factually ascertainable whether the 
Veteran's disability warrants a rating higher than 10 percent for 
the period between March 6, 1984 and May 10, 1989, considering 
all the evidence of record.  

A 20 percent rating under diagnostic code 5293 is awarded for 
moderate reoccurring attacks.  40 percent is awarded for severe 
recurring attacks with intermittent relief.  The maximum is 60 
percent but that evaluation is not warranted for the reasons 
stated above.  38 C.F.R. § 4.71 (Diagnostic Code 5293).  

As the RO has not adjudicated this issue, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the Veteran's 
disability warrants a rating higher than 10 
percent, but no higher than 40 percent, for 
the period between March 6, 1984 and May 10, 
1989, considering all the evidence of record.  
If any benefit sought remains denied, furnish 
the Veteran and his attorney a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


